_______________________________________________

         Nos. 95-3085EA, 95-3086EA, 95-3189EA, 95-3206EA
         _______________________________________________


United States of America,       *
                                *
          Appellee,             *
                                *
     v.                         *   On Appeal from the United
                                *   States District Court for
                                *   the Eastern District of
Ben Nouglas Deanda, Edward      *   Arkansas.
Contrell Sample, Edmond Clyde   *
Sample, and Jerome Edward Wiley,*
                                *
          Appellants.           *

                            ___________

                  Submitted:   January 9, 1996

                      Filed: January 16, 1996
                           ___________

Before RICHARD S. ARNOLD, Chief Judge, BOWMAN, Circuit Judge, and
     JONES,* District Judge.


RICHARD S. ARNOLD, Chief Judge.


     The appellants, Ben Nouglas Deanda, Edward Contrell Sample,
Edmond Clyde Sample, and Jerome Edward Wiley, all entered
conditional pleas of guilty to drug offenses. On this appeal, they
challenge the decision of the District Court1 to deny their motion
to suppress evidence.



     *The Hon. John B. Jones, United States District Judge for
the District of South Dakota, sitting by designation.
     1
      The Hon. Garnett Thomas Eisele, United States District
Judge for the Eastern District of Arkansas.
     In the main, the appeal presents only issues of fact. The
District Court decided that the appellant Wiley voluntarily opened
the door of his house to officers, and thereafter voluntarily
consented to the search of his house. These findings were based on
the District Court's determination that the testimony of the
officers was more credible than that of the defendants.        The
findings are not clearly erroneous.     Nor was any error of law
committed. The officers, acting on an anonymous tip, knocked on
Wiley's door and asked to come in. Wiley willingly let them in.
The officers did not enter with a display of force or otherwise in
a coercive manner.    They did not demand or obtain entry under
authority of law. They simply knocked on the door and were let in.
The evidence at issue was thereafter observed either in plain view
or as a result of Wiley's consent to search the entire house.


     Affirmed.


     A true copy.


          Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.